OPINION — AG — (1) THE STATE BOARD OF PUBLIC AFFAIRS IS AUTHORIZED TO USE BRAND NAMES IN TAKING COMPETITIVE BIDS. HOWEVER, THE STATE BOARD OF PUBLIC AFFAIRS SHOULD BE AVOIDED WHEN ANY OTHER METHOD IS AVAILABLE. IN ANY EVENT, THE STATE BOARD OF PUBLIC AFFAIRS WHEN ADVERTISING BY BRAND NAME MUST ALSO ADVERTISE FOR " THE ACCEPTABLE EQUAL " OR THE SAME BASIC CHEMICAL ENTITY. (2) ALL STATE AGENCIES EXCEPT INSTITUTIONS OF HIGHER EDUCATION AND ANY CONSTITUTIONALLY EXEMPT AGENCIES WHICH PURCHASE PRESCRIPTION DRUGS MUST PROCEED UNDER THE OKLAHOMA CENTRAL PURCHASING ACT THROUGH THE STATE BOARD OF PUBLIC AFFAIRS AND ARE REQUIRED TO TAKE COMPETITIVE BIDS FOR SUCH PURPOSE. (3) THE STATE BOARD OF PUBLIC AFFAIRS IS AUTHORIZED TO USE BRAND NAMES IN TAKING COMPETITIVE BIDS. CITE: 74 O.S. 1971 85.4 [74-85.4], 74 O.S. 1971 85.5 [74-85.5], 74 O.S. 1971 85.2 [74-85.2], 74 O.S. 1971 85.12 [74-85.12], 74 O.S. 1971 85.7 [74-85.7], OPINION NO. 74-186 (PAUL C. DUNCAN)